Gray, C. J.
Under an indictment at common law, such as this is, for keeping a disorderly house, it is no variance that the defendant kept only a single room. Regina v. Pierson, 1 Salk. 382; S. C. 2 Ld. Raym. 1197. The common law knows no such offence as keeping a “ disorderly tenement.” Commonwealth v. Wise, 110 Mass. 181. The decision in Commonwealth v. McCaughey, 9 Gray, 296, was under a statute which prohibited the keeping of “ all buildings, places or tenements,” used for certain unlawful purposes, and was thereby held to have made a distinction between “ buildings ” and “ tenements.” Gen. Sts. c. 87, § 6. Commonwealth v. Godley, 11 Gray, 454. Commonwealth v. Shattuck, 14 Gray, 23. Exceptions overruled.